1.	 Mr. President, permit me to extend to you first of all the warm congratulations of the delegation of Dahomey on your election to the presidency of the thirtieth session of the General Assembly. I should like to express to you the satisfaction felt by Dahomey at seeing you conducting our proceedings this year. Your election is a tribute to your eminence, your statesmanlike qualities and your personal merits. Your election is also a tribute to your country, Luxembourg, a small State certainly but privileged by its geographical position, and a country with which 46 African, Caribbean and Pacific States enjoy cordial relations of co-operation within the framework of the European Economic Community. My delegation is convinced that under your wise and far-sighted leadership our work is assured of success.
2.	Mr. President, you succeed in office a worthy son of Africa, brother Abdelaziz Bouteflika, Minister for Foreign Affairs of Algeria, to whom I should like to express the satisfaction and admiration of my delegation at the masterful way in which he conducted the proceedings of the twenty-ninth session, the coolness and perspicacity with which he tackled and solved some extremely delicate problems with which he was confronted and the important decisions he took, which will certainly find a place in the history of our Organization. The results of the seventh special session of our Assembly, which are a matter of continuing gratification to many people, would not have been achieved without the courage and the tireless efforts of our brother Bouteflika to prevail upon the Members of our Organization to transcend recrimination, antagonisms and sterile confrontation in order to work together within the context of the interdependence of nations to establish the new international economic order based on justice and equity so ardently desired by our whole community.
3.	I would also (ike to add to the compliments paid to you, Sir, and your predecessor the sincere appreciation of the delegation of Dahomey of the effective, positive and sustained work of our Secretary-General, Mr. Kurt Waldheim, in the service of the noble objectives of international peace and security, which are the very foundation of our Charter. The degree of progress achieved in the negotiations, through him, between the two Cypriot communities constitutes, in the view of my delegation, compelling proof that our Secretary-General can do even better and find for the urgent problems of the day reasonable and just solutions which are acceptable to all parties, if only he is given the confidence and disinterested cooperation of all, and particularly the great Powers.
4.	Dahomey warmly welcomes the delegations of the fraternal countries of Sao Tome and Principe, Cape. Verde and Mozambique, which were admitted to membership by the General Assembly just a few days ago, and would like to assure the representatives of these three new States of its active solidarity and fraternal co-operation.
5.	At a time when the work of the thirtieth session is beginning, it is striking that weapons are almost completely silent in most of the areas of tension which have always been the subject of the serious and constant concern of our Organization. We can take pride in this favorable augury, although the situation results not from the actions of the world community but from the political will and determination of the countries directly concerned and also, of course, the goodwill of the super-Powers.
6.	Thus, in South-East Asia calm has been restored to the region without the United Nations having been able to contribute in any way at all. My delegation, in any case, cannot refrain from expressing its keen satisfaction at seeing today the place of Cambodia occupied by the worthy and authentic representatives of the Cambodian people. It is distressing to recall that one year ago the General Assembly, as the result of maneuvering within its ranks, refused to heed the voice of reason used by a certain number of States, including Dahomey, when they called for the expulsion from this Hall of the envoys of the Lon Nol clique and the restoration to the representatives of the Government of National Union of Cambodia of their lawful rights in the United Nations, In so doing, our Assembly missed one of the rare opportunities to solve this delicate problem by peaceful means on the basis of the principles of respect for sovereignty and nonintervention in the internal affairs of a State. Our Assembly was once again misled by delaying tactics and slanderous and false information, as has so often happened in the history of our Organization. The well- known majority, which I have no need to describe, caused us to lose by far the best diplomatic battle, but in the field the people of Cambodia, united and exasperated by the obstinacy of a super-Power which wished to keep in place and maintain at any price the
A/PV.2361
traitor Lon Nol and his clique, succeeded in liberating its country from foreign domination by force of arms. The severe defeat inflicted by a people of the third world on the most important military power will go down in the annals of colonial and imperialist history. This is a lesson to which thought should be given by those who have eyes but cannot see, ears but cannot hear, intelligence but cannot understand the situation of other people. The victory of Cambodia eloquently demonstrates that no military power, no matter how great and mighty it may be, can succeed in stifling for ever the legitimate aspirations of a people to freedom, dignity and independence.
7.	The people of Dahomey express their deepest respect before the tomb of all the valiant Cambodian fighters who gave their lives for the liberation of Cambodia from foreign domination, increasing the prestige of the colonial peoples and the peoples of the third world in general by the glory they bestowed on the people of Cambodia. To our valiant colleagues, the authentic representatives of the people of Cambodia, Dahomey pays a warm tribute and extends its good wishes in welcoming them back to our Assembly.
8.	In South Viet Nam, too, we have had a striking demonstration of what a people determined to free itself from the colonial yoke and foreign domination can do. The people of Viet Nam, in revolt, added another chapter to the book started by their brothers in Cambodia when, under the leadership of the Provisional Revolutionary Government of South Viet Nam, it inflicted a severe and painful defeat on the Thieu clique and their imperialist masters by dismantling in a few days the whole system installed artificially to maintain in power a group of men in the pay of foreigners and thrown out by the people of Viet Nam. Here again, freedom was bought at the price of the blood of brave fighters, this time of South Viet Nam. To them, the Revolutionary Government of Dahomey wishes eternal glory.
9.	Thus in Cambodia and South Viet Nam, as indeed in North Viet Nam, the peoples' will triumphed over military power. Those countries now enjoy domestic peace and are slowly but surely staunching the wounds of war by adopting the course of development they have set for themselves and not the one dictated from outside.
10.	If Dahomey and friendly countries have grounds for gratification at seeing among us here in our Assembly the worthy and authentic sons of Cambodia, for whom it was a question of the restoration of their lawful rights, on the other hand we have reasons for disgust in the light of the fate of the valiant people of the two Viet Nams and their respective Governments when we see that it required nothing more than the will of a single great Power to prevent the admission of the two Vietnamese Governments as full Members of our Organization. It is unjust that the veto of one super-Power sufficed to cancel out the positive vote of the overwhelming majority of the members of the Security Council. This is an inadmissible and intolerable practice in 1975, at a time when our Organization is moving gradually towards the target of universality which it has set itself. My delegation, which supported the inclusion on the agenda of the Assembly of the item on the admission of the two Viet Nams [item 22], hopes that the almost unanimous will of our General Assembly will be given due weight by the Security Council when it comes to reconsider the matter. The Security Council must take more account of the realities of 1975, rather than the situation which, although understandable in 1945, does not make much sense today. My delegation continues to insist that it is not right that the peoples of North and South Viet Nam be kept much longer outside our Organization. This is not the time to prefer dreams to reality,
11.	Therefore my delegation reaffirms what it said last year, that the Charter must be revised and, above all, the right of veto in the Security Council must be reviewed and corrected. If the present structure of the Council remains the same, then a majority of the permanent members must oppose a resolution for it to be rejected. We, the countries of the third world, see in this an important question which underlies the credibility and efficiency of our Organization, and is therefore something to which serious thought should be given.
12.	Before leaving the question of South-East Asia, my delegation cannot refrain from raising the issue of Korea, which unfortunately is on the agenda of our Assembly and which we shall be considering later on. However, at the present stage we have to stress that, since the joint communique of 1972' whereby the two parties directly concerned undertook to begin a dialog with a view to the peaceful settlement of the problem of peaceful and democratic reunification of the country, no progress has been made in spite of the text of the consensus adopted by the twenty-eighth session and the resolution adopted by our Assembly last year on this item [resolution 3333 (XXIX)]. One of the major reasons for this stagnation lies in the presence of foreign military forces based on Korean territory.
13.	It is fortunate that the United States Government, which maintains at considerable expense the so-called United Nations Force, has taken the decision to dissolve the United Nations Military Command. It is, however, regrettable that that dissolution has not been accompanied by evacuation. That solution can in no way facilitate contacts between the two parts of the country and open the way to serious negotiations with a view to the reunification desired by both sides.
14.	The delegation of Dahomey very much hopes that the United Nations will discharge its responsibilities before it is too late. Our Organization must create the conditions necessary for transforming the armistice into lasting peace and accelerating the independent and peaceful reunification of the two parts of Korea. To bring that about, our Assembly must call for the withdrawal of all foreign troops from Korean soil, so that the Koreans, and they alone, can settle their problems among themselves.
15.	The Middle East is enjoying relative peace, in the sense that the sound of gunfire is heard less clearly, at least on a large scale. Here, again, apart from the contribution of our Organization in sending peacekeeping forces, the United Nations has really had nothing to do with the silencing of the guns, and only the good will of the super-Powers has made it possible to create a situation which gives to the international community grounds for gratification. We see here an illustration of what we said last year, when my delegation stated that if the super-Powers could cease their rivalry, zones of conflict could disappear for ever, Of course, the different disengagement agreements, negotiated at such cost and then signed, constitute positive approaches to a final solution of the Middle East problem.
16.	It is particularly fortunate that Israel has finally conceded that its peace and security lie above all in its withdrawal from all occupied Arab territories; but these provisional solutions should not make us forget the real nub of the problem the Palestinian question. The injustice of turning the Palestinians into eternal wanderers must be finally and definitely redressed. The Palestinian people, like the Jews, must have a homeland. That aspiration was clearly expressed by our Assembly last year [resolution 3236 (XXIX)]. So, until the Palestinian problem has been thoroughly tackled, with all the necessary seriousness, with a view to a final settlement of what has come to be known as the Middle East crisis, all solutions of the papering- over type will remain futile and there will be no peace in that area, The super-Powers should be told that instead of engaging in blind antagonism their actions would be more beneficial to the international community if they were to bear in mind the Palestinian situation and attempt to work for the major interests of the peoples of the area.
17.	The situation in Cyprus still gives cause for concern. It must be recognized that, under the aegis of the Secretary-General, talks between the two communities have made it possible to achieve some results, however meager they may be. My delegation wishes vigorously to reaffirm the position it defended last year. For Dahomey, there is an independent Cypriot State and a Cypriot people and we must leave it to that people to solve its own problems as a Cypriot people and not as members of a Greek-Cypriot community or a Turkish-Cypriot community.
18.	Once we concede the terms "Greek Cypriot" and "Turkish Cypriot" our Organization is thereby sanctioning division and preparing the ground for external aggression, for the intervention of neighboring countries in the affairs of the Cypriot State. An excellent illustration of what we are saying was the occupation by the Turkish army of the richest part of the island, on the pretext of protecting a people, without our community being able to react because the super-Powers so willed it. In the view of my delegation, no acceptable and realistic solution can be found, unless our Organization calls for the withdrawal of all foreign troops from the island, whether they are there on the basis of an agreement or for purposes of aggression and occupation. We must allow the people of Cyprus, under the enlightened leadership of Archbishop Makarios, to become the master of its destiny, in unity and with territorial integrity. My delegation vigorously condemns all secessionist and separatist designs aimed at the partition of Cyprus.
19.	Since the assumption of power by young officers of the Portuguese army and the elimination of the reactionary and retrogressive clique of Caetano, we have to recognize that Portugal has been able, in spite of its domestic difficulties, to keep the promises it made in our Assembly and before the whole world.
Thanks to its scrupulous respect For the time-table which was drawn up, we have been able to welcome here the delegations of Sao Tome and Principe, Cape Verde and Mozambique.
20.	Unfortunately, in Angola the process of decolonization does not seem to be taking a normal course, not only because of the lack of agreement between the representatives of the liberation movements whose task it is to prepare for independence but also, and above all, because of the interference of some foreign Powers which are primarily attracted by the vast wealth and economic potential of the country. My delegation appeals urgently to our brothers in the Angolan liberation movements not to lose sight of their primary objective of independence and the need to unite in order to achieve it, instead of playing the game of those who are trying to weaken them by urging them to mutual annihilation. Our brothers in Angola should not forget that if Africa has been reduced to a state of chronic under-development, it is because at a certain point in its history its sons were taken away and forced to develop the industrialized countries of today. Our brothers in Angola must understand that it is not in the interest of the future nation of Angola, and still less in the interests of Africa as a whole, that its sons should engage in mutual slaughter. The Angola of tomorrow, rich and prosperous, will need all its population to promote its development.
21.	Apart from what I must call the extremely regrettable situation in Angola, Africa can take pride in the success of the process of decolonization in the Territories formerly under Portuguese administration. But what about the other colonies? The case of the Comoros puzzles my delegation. We wonder how it is that France, our friend, and the champion of decolonization, did not respond in time to the frequently reiterated aspirations of the people of the Comoros to become independent. My delegation wonders how it is that, faced with legislative maneuvers, the Government of the Comoros was obliged to proclaim the independence of the Territory unilaterally, and why we were not spared this masquerade of a coup d'etat against the Government of President Abdalha. These are questions to which the delegation of Dahomey would like to hear answers. Dahomey sincerely hopes that the enlightened interests of the people of the Comoros will triumph over the concern to preserve vested interests whether or not they relate to a strategic military base.
22.	Dahomey welcomes the independence of the Comoros, in whatever form, and urgently appeals both to the former administering Power and to the people of the Comoros themselves to safeguard their national unity and territorial integrity.
23.	In southern Africa my Government has followed with concern the maneuvers of the Vorster-Smith gang, aimed apparently at finding a common platform for the convening of the constitutional conference which is to negotiate the transfer of power to the overwhelming black majority of Rhodesia. Subsequent events have shown my Government that it was fully justified in having serious reservations about the feverish activity and the so-called good offices of Vorster. How, in fact, can we trust or give any credence to this racist chieftain who has no intention of giving an inch in his heinous and abject policy of apartheid?
How can we trust this Nazi who, despite the numerous resolutions of our own Organization and the advisory opinion of the International Court of Justice,-1 continues illegally to occupy Namibia and to establish bantustans there in order to block for ever the independence and territorial integrity of that country? What credence can we really give to this man when he claims to be urging Smith, his flunky and associate, to go cap in hand to the representatives of the Rhodesian liberation movement to discuss with them conditions for organizing a constitutional conference? It is time for Vorster and Smith and others to understand that Africans are not fools and that the liberation movements are not to be deluded. They know that force alone can triumph over the obstinacy of the inveterate racists and the unregenerate colonialists, and that they can only free their territories by force of arms, as was the case in other parts of Africa and elsewhere. In order to spare so many human lives, Smith must prove his good faith by agreeing to the prerequisite of the representatives of the Rhodesian liberation movements who call for the freeing of all political prisoners, the holding of discussions in neutral territory and the reduction to a bare minimum of the transitional period to precede the transfer of power from the white minority to the overwhelming black majority. There can be no question, therefore, of the liberation movements undertaking discussions in unfavorable conditions, with a knife at their throats. Nor do we need to add that the administering authority can no longer continue to play the role of Pontius Pilate, and must discharge its proper responsibilities by creating the necessary conditions for sincere, useful and constructive negotiations.
24.	The racist regime of apartheid believes that it is making an impression on international public opinion by stating that it is boycotting the thirtieth session. This was certainly a wise move. Whether or not the delegation of South Africa is represented at the session, it is true nevertheless that differences between it and the United Nations remain, and that the question of Namibia must be settled without delay. Since the advisory opinion of the International Court of Justice on this question, the illegality of the presence of South Africa in Namibia is not open to question. My delegation believes that the measures taken by this regime to consolidate the annexation of Namibia by South Africa, the creation of Ovambolands and other areas is a challenge to the whole international community.
25.	In the face of this situation, our Assembly must take the most energetic action to prevail upon this regime, rejected by our Organization, to divest itself of a Territory that does not belong to it, a Territory which our international community is determined to administer until such time as power can be transferred to the people of Namibia themselves, the sole and authentic representative of whom is the South West Africa People's Organization [SWAPO].
26.	There is an artificially created situation in western Africa that is indeed one of concern to the delegation of Dahomey. We wonder how Africans themselves can employ a double standard in the matter of decolonization; how they can proclaim the overwhelming necessity to decolonize under Ihe terms of the Declaration on the Granting of Independence to Colonial Countries and Peoples in resolution 1514 (XV), on the one hand, while on the other hand they recommend the suspension of any application of that Declaration until the International Court of Justice has given a decision on the situation before the colonization of the Sahara under Spanish administration.
27.	The attempt to have our Assembly adopt a resolution contrary to the principles of the United Nations has made it an accomplice in an injustice and a plot the consequences of which cannot be foreseen. In the view of my delegation, the most important thing in the case of the Sahara under Spanish administration is the interest of the people concerned, their true aspirations, not the claims of certain neighboring countries. It is for this reason that my delegation deems it necessary to repeal the ambiguous and treacherous resolution adopted by our General Assembly last year, and to return purely and simply to the strict application of resolution 1514 (XV). In this particular case the situation has been clear ever since the administering Power decided to decolonize the Territory. Nothing should now be allowed to halt this process. Once it is independent and sovereign, it will be for the people of the Sahara themselves to decide on their own future and whether or not they wish to be united with any neighboring State. But before the precondition of independence no neighboring State can say that it has a greater interest in the Sahara than the people of the Sahara themselves, or that it can make a decision for them.
28.	Another matter of serious concern to my Government is the question of disarmament. Everyone talks about disarmament, but in actual fact it would appear to be merely a dialog of the deaf, dominated, of course, by the obvious selfishness of the great Powers. Their boundless individualism makes possible the maintenance of the various areas of tension that we mentioned earlier. The great Powers proclaim from the rooftops their wish to disarm. Some of them call this wish by the misleading name of "detente". But what exactly is the disarmament they are talking about, and what is the area it involves? These questions become all the more urgent as these Powers go on manufacturing ever more sophisticated weapons which they sell at very high prices to others so that these latter can continue their mutual slaughter, so eager are they for the rapid recovery of the petrodollar, or because of the profits derived from gold, diamond and other mines. In these circumstances, the so-called Conference on Security and Co-operation in Europe that was held recently is nothing but a crude farce; for it is immoral for Europe to wish to institutionalize the frontiers that emerged from the last war and to seek thereby to assure peace and security, while at the same time it is busy sowing horror and terror elsewhere by supplying the most highly developed arms to other continents. No. The Middle East, SouthEast Asia, even Africa, cannot be regarded as testing- grounds for new weapons designed in countries in which an effort is made to maintain peace and prosperity. The great Powers are deceiving themselves when they think it sufficient to utter the word "detente" in order to settle everything.
29.	According to certain people, detente is the ' magic key that opens all doors, consolidates peace, facilitates decolonization, guarantees development, and I know not what else. There can be no detente or peace if any part of this world is living in prosperity while the overwhelming majority lives in poverty. My delegation believes that peace must be enjoyed by all or it will not be enjoyed by anyone. That is why Dahomey believes that this is no longer the time for hypocrisy, and calls upon the super-Powers to ponder something that was said a few days ago at this very rostrum by our brother, the doyen of this Assembly, Mr. Baroody of Saudi Arabia: that instead of talking about detente, it would be better to talk about entente understanding. Indeed, through understanding it would be possible to stop the production of arms, whether logistic, conventional or other. If such arms were not exported, peace and security could be ensured, not only in the countries that produce them, but also for all generations, present and future, in the entire international community. Let us hope that the great Powers, together with the small ones, will resolve to set out on this course, the only one capable of leading us to a real and stable era of disarmament.
30.	Now my delegation would like to say something about the seventh special session which ended a few days ago. The results of that session are still fresh in our memories and there is no need to stress the problems of development and international co-operation which were then discussed. The Foreign Minister of my country, Comrade Michel Alladaye, indicated here the objectives which Dahomey would like to see our community achieve: among others, the regulation of the commodity and raw materials markets, the indexation of the prices of those commodities and raw materials in relation to the prices of imports from developed countries, and the reform and democratization of the international monetary system.
31.	After arduous and difficult negotiations, we can today take pride in the fact that we have been able to reach agreement on the essentials; this is an important step towards the establishment of the new economic order that is the desire of the whole international community. Now we have to embark on the phase of practical implementation. Dahomey ventures to hope that the General Assembly, at its thirtieth session, will undertake this task and that other United Nations specialized agencies will do so too.
32.	These are some of the items on the agenda of the thirtieth session on which my delegation felt it necessary to make some comments in the general debate. We have said that while it is true that our work has begun in an atmosphere of relative tranquility in the traditional areas of tension, it is nevertheless true that in most cases that situation is not due to direct action on the part of our Organization, and this is very much to be regretted. The obstinacy of the superPowers and their national pride make them prefer to settle certain matters themselves, outside the United Nations. We have said that the Great Powers, and above all the super-Powers, will have to agree to co-operate frankly and sincerely with the Secretary- General in order to strengthen the role of the United Nations.
33.	We have said that we must revise and correct the right of veto within the framework of the review of the Charter, because it is wrong that in 1975 the will of a super-Power should prevail over the will of the overwhelming majority of the Security Council.
34.	We have said that the solution of the Middle East crisis lies in the question of Palestine, which must be settled in a just and equitable manner.
35.	We have said that the Cypriot people must become masters of their own destiny in unity and territorial integrity.
36.	We have said, on the question of the Sahara under Spanish administration, that the United Nations cannot make the implementation of the Declaration in resolution 1514 (XV) subject to any pre-conditions.
37.	We have also said that true disarmament will result from an entente and not from detente among the great Powers, and that a necessary condition for this will be that they refrain from exporting arms and other means of destruction.
38.	Finally, we have said that the results achieved by the Assembly at its seventh special session augur well and give us hope that many controversies between rich and poor will see the beginning of a solution through dialog and free co-operation in the common interest.
39.	The delegation of Dahomey very much hopes that the observations we have just made here in all humility will be of inspiration to the work of the thirtieth session and will help us to make progress in and to consolidate the cause of peace, decolonization and development for all.




